Citation Nr: 0332500	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  99-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
low back strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date prior to April 30, 1998, 
for the assignment of a 10 percent rating for service-
connected low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1988 to February 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the RO, 
which granted a claim for entitlement to an increased 
(compensable) rating for service-connected low back strain, 
and assigned a 10 percent rating effective from April 30, 
1998.  The veteran expressed disagreement as to both the 
assigned rating, and its effective date, and the appeal was 
expanded to include both aspects.  

The veteran's sworn testimony was received before the 
undersigned Veterans Law Judge in June 2003 at a hearing 
conducted in Washington, D.C.  The veteran's sworn testimony 
was also obtained in April 1998 with regard to another matter 
not presently before the Board, although the Board notes that 
he expressed concern with regard to adequate notice of a 
January 1998 statement of the case (SOC), a matter detailed 
herein below.  


FINDINGS OF FACT

1.  VCAA does not apply with regard to the claim adjudicated 
on the merits herein; there is no evidence or information not 
already on file, which is needed to substantiate a claim of 
entitlement to an effective date prior to April 30, 1998, for 
the assignment of a 10 percent rating for service-connected 
low back strain.  

2.  A May 1995 RO rating decision granted an original claim 
of service connection for low back strain, notice of this 
decision was issued on May 8, 1995, and the veteran expressed 
disagreement with the noncompensable disability evaluation 
assigned.  

3.  A March 1996 SOC was issued to the veteran at his former 
address of record; however, an SOC was issued on January 27, 
1998 to the veteran at his last known address of record, but 
he failed to file a timely appeal.  

4.  The transcript of the veteran's April 30, 1998 personal 
hearing testimony was not a timely appeal as to either the 
May 8, 1995 RO rating decision, or the January 27, 1998 SOC.  

5.  The transcript of the veteran's April 30, 1998 hearing 
testimony may be accepted as a claim of entitlement to an 
increased (compensable) evaluation for service-connected low 
back strain, and no prior formal or informal claim is of 
record.  


CONCLUSION OF LAW

An effective date prior to April 30, 1998, for the assignment 
of an increased (compensable) 10 percent evaluation for 
service-connected low back strain, is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§  3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The United States Court of Appeals for Veterans Claims has 
held that the VCAA is not applicable in all cases.  The Court 
held that the VCAA was inapplicable to a matter of pure 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).  The Court has also concluded that the 
VCAA was not applicable where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim, or that no additional assistance 
would aid in further developing his claim.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  As noted above, VA 
is not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  Such 
is the case here with regard to the veteran's claim of 
entitlement to an effective date prior to April 30, 1998 for 
the assignment of a 10 percent rating for service-connected 
low back strain.  The claim adjudicated on the merits herein 
involves the application of VA law to what are, in essence, 
undisputed procedural facts as documented in the VA claims 
file.  This is closely akin to the statutory interpretation 
that the Court of Appeals for Veterans Claims held in the 
Smith case did not implicate the VCAA.  The veteran asserts 
that he did not receive notice of a SOC issued by the RO in 
January 1998.  However, the controlling fact, for purposes of 
VA law and regulation, is whether or not the notice of SOC 
was issued to his last known address of record-VA 
regulations do not require that VA be omniscient, somehow 
mailing notices to veterans at addresses to which VA has no 
notice.  Rather, VA is merely required to issue notices to 
veterans at their last known address of record.  The 
pertinent facts are documented in this case.  Accordingly, no 
additional development is conceivable, as the pertinent facts 
on appeal are those which are already documented.  VCAA is 
not applicable to the claim adjudicated on the merits on 
appeal.  See Smith, 14 Vet. App. at 231-32; Dela Cruz, 15 
Vet. App. at 149.  

II.  Pertinent Documented Facts of Record

The veteran originally filed multiple claims of service 
connection in August 1994, which included a claim of service 
connection for a back injury.  In pertinent part, service 
connection for low back strain was granted in a May 1995 RO 
rating decision.  Notice of this decision was issued on May 
8, 1995, and the veteran expressed disagreement in June 1995 
with the various decisions of the RO, including the 
noncompensable disability evaluation assigned.  The veteran's 
notice of disagreement (NOD) included a hearing request as to 
various claims, and the document identified "412 North 82nd 
Street, East St. Louis, IL  62203" as the veteran's current 
address.  However, in a December 1995 letter, the veteran 
reiterated that he be scheduled for a hearing, and this 
document-incidentally and without specific reference, shows 
a new address for the veteran as "8929 Woestboul, East St. 
Louis, IL  62203."  The March 1996 RO SOC was issued to the 
veteran at his former address of record, the 412 N. 82nd 
Street address.  No further action or communication was 
taken, until the veteran's representative advised the RO of 
the failure of notice in December 1997.  In response, on 
January 27, 1998, the RO issued another SOC to the veteran at 
his last known address of record, the "8929 Woestboul" 
address.  

The requested hearing was conducted on April 30, 1998.  The 
veteran's testimony was accepted as to matters not presently 
on appeal, although it is noted that he was allowed to 
testify as to the alleged failure of the VA with regard to 
the March 1996 and January 1998 SOC's.  The veteran explained 
that his current address had changed again-that now the 8929 
Woestboul address was no longer accurate.  The RO hearing 
officer specifically warned the veteran that his hearing 
testimony as to the timeliness of an appeal would be given 
consideration, but that, "if I don't think an appeal is 
timely filed [as to the claim for an increased rating for low 
back strain], I'm not going to take jurisdiction."  

The veteran presently appeals a May 1999 RO rating decision 
which accepted the April 30, 1998 personal hearing transcript 
as a claim of entitlement to an increased (compensable) 
evaluation for service-connected low back strain.  

III.  Earlier Effective Date and Law  

In general, the provisions of § 5101 require that a claim be 
filed in order for any VA benefits to be paid.  The effective 
date for an award of increased disability compensation will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later, or the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
(Emphasis added).  

An appeal to the Board consists of a timely filed NOD, and a 
timely filed substantive appeal in response to a SOC.  
38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. § 20.200 (2003).  
The claimant has one (1) year from the date of notification 
of the rating decision to file a NOD to initiate the appeal 
process.  38 U.S.C.A. § 7105(b)(1).  In order to complete the 
appeal, a claimant must file a substantive appeal within 
sixty (60) days of the mailing date of the SOC, or within the 
remaining time, if any, of the one (1) year period beginning 
on the date of notification of the rating decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  See 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In this case, notice of the May 1995 RO rating decision was 
issued to the veteran on May 8, 1995.  Although the first SOC 
was issued in March 1996 to the wrong address-it was issued 
to the veteran's former address of record, notice of the 
January 1998 SOC was issued to the veteran on January 27, 
1998 at his last known address of record (8929 Woestboul).  
The veteran failed to submit a substantive appeal within 
either, one year from the May 8, 1995 notice of RO rating 
decision, or within 60-days after the January 27, 1998 
reissued SOC.  Accordingly, the transcript of his April 1998 
hearing testimony may not be accepted as a timely appeal 
under VA regulations.  As such, there is no basis for an 
effective date prior to April 30, 1998 for the assignment of 
a 10 percent rating for low back strain.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b); See Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  That is, the veteran failed to file a 
timely substantive appeal, either within one year of the May 
8, 1995 notice of rating decision, or within 60 days of the 
January 27, 1998 SOC notice.  As the veteran's April 30, 1998 
personal hearing testimony was not obtained within either the 
one-year of May 8, 1995, or within 60 days of January 27, 
1998, it may not be accepted as a timely substantive appeal 
under VA law and regulation.  38 C.F.R. § 7105(b)(1), (d)(3); 
38 C.F.R. § 20.302(b).  

As the May 1995 decision became final, the first 
communication which might be accepted as a claim for an 
increased rating for service-connected low back strain is the 
veteran's April 30, 1998 RO hearing transcript.  This is the 
date the RO chose as the effective date of the assignment of 
a 10 percent rating for service-connected low back strain.  
Additionally, there is no evidence of record which may be 
accepted as an informal claim prior to April 30, 1998, nor is 
there any reference to such evidence.  That is, there are no 
VA medical records of treatment for low back strain prior to 
April 30 1998, so as to provide a basis for an informal claim 
prior to April 30, 1998, and even if there were, such 
evidence would still have to show that the criteria for a 10 
percent rating were met.  The Board adds, in this regard, 
that while a September 1998 VA examiner found the veteran's 
low back strain to be mildly symptomatic (thus, warranting a 
10 percent evaluation), the November 2000 VA examiner found 
only subjective complaints of pain, with an essentially 
negative physical examination.  The salient point is that 
with no factual basis for an effective date prior to April 
30, 1998 for the assignment of an increased (compensable) 
10 percent evaluation for service-connected low back strain, 
the earlier effective date claim on appeal must be denied.  

The Board has given due consideration to the veteran's 
assertion that he did not receive notice of the January 1998 
reissued SOC.  He also asserts that at that time, his proper 
address was "823 Cole, Apt. F."  The veteran's arguments 
are insufficient to support the claim on appeal, since the VA 
is neither required to search heaven and earth for the 
veteran, nor to be omniscient with regard to his whereabouts.  
Rather, it is well established that it is the veteran's 
responsibility to keep VA advised of his whereabouts.  See 
Hyson v. Derwinski, 5 Vet. App. 262 (1993); See also, 
38 C.F.R. § 3.655 (2001); Engelke v. Gober, 10 Vet. App. 396, 
399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  
It is plain from the record before the Board that the 
appellant has been advised of what was required of him in 
order to complete his appeal, but he has failed to comply.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  In 
Hyson, 5 Vet. App. at 265, the Court of Appeals for Veterans 
Claims stated: "[i]n the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
While the January 1998 SOC notice might not have been 
received by the veteran, assuming the veteran had already 
moved to "823 Cole, Apt. F" address prior to that time, the 
VA's duty is limited to issuing notice to his last known 
address of record.  

Additionally, the Court has held that the law presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Accordingly, the January 
1998 SOC must be assumed to have been issued properly, and 
that if the veteran had relocated without first advising VA, 
then the VA must assume that the notice of the January 1998 
SOC was properly forwarded to the veteran at his actual 
address by the U.S. Postal Authorities.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  VA is not 
responsible for any failure on the part of the veteran to 
provide the U.S. Postal Authorities with his actual 
forwarding address.  See Mindenhall, 7 Vet. App. at 274; 
Hyson, 5 Vet. App. at 265.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  


ORDER

The claim of entitlement to an effective date prior to April 
30, 1998 for the assignment of a 10 percent rating for 
service-connected low back strain, is denied.  


REMAND

There was a significant change in the law during the pendency 
of this appeal, of which the veteran has been provided 
inadequate notice.  On November 9, 2000, President Clinton 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not "well grounded."  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As to the claim for entitlement to an evaluation in excess of 
10 percent for service-connected low back strain, a review of 
the claims folder reveals that the veteran has been provided 
inadequate notice of VCAA, including the provisions of 
38 C.F.R. § 3.159 (2003).  While very brief reference to VCAA 
was contained in the supplemental statement of the Case 
(SSOC), it provided almost no meaningful information.  
Clearly, the veteran was not specifically advised what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his assertions and 
claim on appeal, with notice as to what evidence, if any, the 
veteran is expected to obtain and submit, and what evidence 
VA will retrieve on its own.  Accordingly, due notice of VCAA 
must be provided, as interpreted by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
Fed. 3rd 1334 (2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Additionally, the veteran has not been afforded a VA 
examination since November 2000, three years ago.  
Accordingly, another VA spine examination is indicated.  In 
Littke v. Derwinski, 1 Vet. App. 90 (1990), the Court held 
that the VA's duty to assist claimants in the development of 
facts pertinent to their claims, as mandated by 38 U.S.C.A. 
§ 5107 and 38 C.F.R. §§ 3.103 and 3.159, includes obtaining 
both adequate and contemporaneous VA medical examinations.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991); and Suttmann v. Brown, 5 
Vet. App. 127, 138 (1993).  See also, Olson v. Principi, 3 
Vet. App. 480, 482 (1992).  Accordingly, the Board is of the 
opinion that the veteran should be afforded a thorough and 
contemporaneous VA examination for spinal disorders, to 
include a review of recent treatment records, and interval 
medical history.  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims on appeal, 
to include the sort of information deemed 
required by , as interpreted by the Court 
in Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran should 
be provided an adequate time in which to 
respond to the VCAA notice.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied. 

3.  The veteran should be scheduled for a 
VA orthopedic examination of the spine to 
determine any objective findings for any 
complaints, to include a determination as 
to whether or not the veteran's low back 
strain includes any arthritis, 
intervertebral disc disease, muscle 
spasm, or function impairment due to 
limitation of motion or pain.  The 
examiner should state whether such 
difficulties are objectively demonstrated 
and part of service-connected disability.  
Complete range of motion studies should 
be conducted.  All functional impairments 
of the low back joints found to be 
affected by service-connected disability 
should be described in detail.  X-ray 
studies should be obtained with comment 
by the examiner, to include reference to 
and consideration of the factors detailed 
in DeLuca v. Brown, 8 Vet. App. 202 
(1995), 38 C.F.R. § 4.40, 4.45 and 4.59; 
38 C.F.R. Part 4, Diagnostic Code 5295. 

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
service-connected low back strain, 
currently evaluated as 10 percent 
disabling.  If any decision, in whole or 
in part, remains adverse to the veteran, 
he and his representative should be 
provided a SSOC, with an opportunity to 
respond thereto.  Evidence recently 
submitted and not previously considered 
should be reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



